DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed December 20, 2021.
Claims 1 and 10 have been amended.  Claims 1-2, 5-7, 9-11, 14-16, and 18-22 are pending and have been examined on the merits (claims 1 and 10 being independent).
The amendment filed December 20, 2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed December 20, 2021 have been fully considered.
Authorization for this Examiner’s amendment was given in an interview dated 02/10/2022 with Mr. Robert A. King, Registration No. 42, 738.  Examiner has amended independent claims 1 and 10 of the claim dated 12/20/2021.  The application has been amended as follows:
Claim 1: “wherein the payment receiving financial institution is configured to update  account based on the first distributed ledger entry;” 
Claim 10: “the payment receiving financial institution updating  an account corresponding to the nostro account based on the first distributed ledger entry;”
Applicant’s arguments and amendments, see pages 9-15, filed December 20, 2021, with respect to independent claims 1 and 10 have been fully considered and are persuasive. The rejection under 35 U.S.C. §103 of claims 1-2, 5-7, 9-11, 14-16, and 18-22 has been withdrawn.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. §101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC §101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 7-8
(1) “Applicant has made similar amendments to independent claim 10. Thus, claim 1 recites wherein the payment receiving financial institution is configured to update a vostro account based on the first distributed ledger entry. Thus, the claims provide a technical solution that overcomes the drawbacks of the transaction network (e.g., SWIFT), using the distributed ledger to allow the payment receiving entity to update its account corresponding to the nostro account (i.e., a vostro account) and then reconciling the accounts after the transaction network has completed the transaction…..Therefore, for at least these reasons, Applicant respectfully submits that independent claims 1 and 10, and all claims dependent thereon, are directed to statutory subject matter, and respectfully requests that this rejection be withdrawn.” – page 8
Examiner notes:
(1) The limitations recited by independent claims 1 and 10 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims 
Leveraging a distributed ledger and a permissioned distributed ledger network at a high level of generality to transmit sensitive information with respect to reconciling a financial account does not integrate the judicial exception into a practical application.  The inherent functionality of the distributed ledger leveraged as designed and applied to the abstract idea is not an integration of the judicial exception into a practical application. 
Furthermore, the limitations recited by claims 1 and 10 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.  Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least paragraphs [0060-0062], explicitly discloses “a general purpose computer, processor, the memories of the processing machine, the processing 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a distributed ledger”, “a permissioned distributed ledger network”, and “a smart contract”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of performing account reconciliation, i.e. ‘writing the transaction as a distributed ledger’, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-2, 5-7, 9-11, 14-16, and 18-22 under 35 U.S.C. §101 is maintained by the Examiner.   
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-7, 9-11, 14-16, and 18-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. §101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a 
Step (1): In the instant case, the claims are directed towards to a method for performing account reconciliation using a distributed ledger, which contains the steps of receiving, sending, writing, identifying, matching, and alerting. The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 10 is direct to a method, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for performing account reconciliation using a distributed ledger is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreement in the form of contract’. Collecting and updating information before, during and after a transaction takes place, comparing said information to previously known transaction information “to reconcile an account using a distributed ledger” is a fundamental economic practice to mitigate risk when conducting a commercial or legal interaction.  As such, the claims include an abstract idea.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: comprising… a first timestamp, identifying… a second distributed ledger entry, indicating… the receipt of the transaction, comprising… a second timestamp, comprising… a first smart contract, maintaining… an opening and closing balance, comprising… an opening balances, comprising… a credit entry, comprising… a debit entry”, and verifying… financial institution is authorized to write.

Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a transaction involving a nostro account, sending… the transaction, writing… the transaction as a first distributed ledger entry, matching… the first distributed ledger entry, alerting… the second financial institution, and matching… the first distributed ledger entry to the second distributed ledger entry do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. a distributed ledger, a transaction network, a nostro account, a permissioned distributed ledger network, a smart contract, a blockchain distributed ledger, and in real time) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0045] and [0060-0062], a general purpose computer, processor, the processing machine, operating system, memory, distributed ledger network, instruction, and reconciliation process) as tools to perform an abstract idea or generally linking the use of the judicial exception to a particular technological environment or field of use. – See MPEP 2106.05 (f) (h). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC §101.
Dependent claims 2, 5-7, 9, 11, 14-16, and 18-22 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 11, the step of “wherein the first distributed ledger entry comprises a first smart contract, wherein the first smart contract maintains an opening and closing balance of the nostro account and matches the first distributed ledger entry to the second distributed ledger entry.”, in claims 5 and 14, the step of “wherein the smart contract comprises instructions to alert the sending financial institution in response to a reconciliation failure.” (i.e., sending an alert), in claims 6 and 15, the step of “wherein the first distributed ledger entry comprises a credit entry for the nostro account.” (i.e., having a credit entry for account), in claims 7 and 16, the step of “wherein the second distributed ledger entry comprises a debit entry for the nostro account.” (i.e., having a debit entry for account), in claims 9 and 18, the step of “wherein the distributed ledger is a blockchain distributed ledger.” (i.e., having a blockchain distributed ledger), in claims 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2, 5-7, 9, 11, 14-16, and 18-22, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 10 above.  Merely claiming the same process using a distributed ledger to reconcile accounts between a payment sending financial institution and a payment receiving financial institution does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-2, 5-7, 9-11, 14-16, and 18-22 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
February 2, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/11/2022